Citation Nr: 1102626	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in August 2004.

The Veteran's claim was remanded by the Board for additional 
development in June 2006, April 2009, and January 2010.

In November 2010, the Veteran submitted a statement and 
additional medical evidence with a waiver of consideration of the 
agency of original jurisdiction.  Consequently, the Veteran is 
not prejudiced by the Board's adjudication of the claim on 
appeal.  

 
FINDINGS OF FACT

1.  During the relevant appeal period, service connection was in 
effect for anesthesia to pinprick involving the right bilateral 
femoral distribution of the right lateral femoral cutaneous 
nerve, rated as 10 percent disabling; endometriosis, status post 
total abdominal hysterectomy and bilateral salpingo-oophorectomy 
(TAH/BSO), rated as 50 percent disabling; and recurrent major 
depression, rated as 10 percent disabling prior to March 17, 
2009, and as 50 percent disabling since March 17, 2009.  Prior to 
March 17, 2009, the Veteran had a combined 60 percent rating; 
since March 17, 2009, the Veteran had a combined 80 percent 
rating.  

2.  The Veteran is not shown to be unable to secure and follow a 
substantially gainful occupation by reason of her service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 
4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2003, April 2005, June 
2006, January 2007, and February 2010; a rating decision in 
September 2001; a statement of the case in October 2003; and 
supplemental statements of the case in November 2004, October 
2008, and October 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.   Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained several medical examinations in relation to the 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  Furthermore, 
the Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of gainful 
employment.  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits based 
on individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b) (2010).  
The Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.   Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).

The Veteran claims that her service-connected depression related 
to her service-connected hysterectomy and subsequent inability to 
have more children renders her unemployable.  

At a June 1995 psychological evaluation, H. Linde, Psy.D. 
indicated that the Veteran sustained a severe concussion 
following an on-the-job accident in March 1994.  The examiner 
indicated that the Veteran's psychological difficulties were 
directly related to her on-the-job injury.  He recommended that 
she remain in her current place of employment.    

A July 1997 disability determination and transmittal from the 
Social Security Administration (SSA) indicates that the Veteran 
was disabled effective September 13, 1996, based on a primary 
diagnosis of affective disorder and a secondary diagnosis of 
headaches.  

The Veteran was afforded a June 2000 vocational evaluation 
performed by H. Heitler, M.A., C.R.C., C.V.E., in order to assess 
her residual vocational handicaps as a result of an on-the-job 
accident which occurred in March 1994.  The examiner indicated 
that the Veteran's serious physical and psychological maladies 
rendered her unemployable.  

At an August 2004 hearing before a DRO, the Veteran testified 
that although she was forced to retire in 1997 after an on-the-
job injury, she was suffering with severe depression prior to 
that time period.  She noted that her depression was related to 
her inability to have additional children.  She indicated that 
she was placed on hormone replacement therapy following her 
hysterectomy and then suffered a stroke and several transient 
ischemic attacks (TIAs).  She indicated that she had doctor 
appointments three to four days a week, lived on medications, and 
often did not leave her sofa.  

At an April 2007 VA examination, following a mental status 
examination, the examiner indicated that the Veteran met the DSM-
IV criteria for recurrent major depressive disorder, in full 
remission, and was employable from a psychiatric standpoint.  She 
noted that the Veteran's loss of reproductive capacity had a 
definite impact in exacerbating the Veteran's depression, as the 
Veteran reported the depression began in 1983 and her 
hysterectomy occurred in 1994.  The examiner indicated that the 
Veteran's depression was in remission but the Veteran continued 
to have sexual dysfunction that she related to her hysterectomy.  

At a December 2007 VA general medical examination, the Veteran 
reported involuntary spasms from the toes of her right foot to 
her right hip.  She indicated that she loses all sensation in her 
right leg and falls and has fallen thirty-six to forty times 
since her last VA examination due to her right leg giving way.  
Following a physical examination, the examiner indicated that the 
Veteran's service-connected removal of her uterus and both 
ovaries and paralysis of the external cutaneous nerve should not 
prevent her from performing moderate physical labor.  The 
examiner opined that there may be other factors which prohibited 
the Veteran from obtaining or sustaining gainful employment but 
the Veteran's service-connected removal of her uterus and ovaries 
and paralysis of the external cutaneous nerve of her right thigh 
does not render the Veteran unable to secure or follow 
substantially gainful employment.  The rationale for the opinion 
was that there was no medical literature to suggest that removal 
of the uterus and bilateral ovaries rendered someone unable to 
sustain gainful employment.  With regard to the paralysis of the 
external cutaneous nerve, the examiner reported that paralysis of 
the cutaneous nerve does not prohibit the Veteran from walking, 
doing daily activities or prohibit her from gainful occupation.  

At a December 2007 VA psychiatric examination, the Veteran 
reported that she was stressed out and anxious with little energy 
and few interests.  Following a psychiatric examination, the 
examiner opined that the Veteran was not employable due to her 
medical and emotional issues.  The examiner noted that the 
Veteran's mood was tied to her medical condition and was 
therefore interdependent.  The Veteran reported that she was 
unable to be free of depression since her hysterectomy.  The 
examiner concluded that there was not total occupational and 
social impairment due to the Veteran's mental disorder.  

At a January 2008 gynecological VA examination, following a 
physical examination, the examiner opined that the Veteran's 
service-connected removal of the uterus and paralysis of the 
external cutaneous nerve did not render her unable to secure or 
follow a substantially gainful occupation.  The examiner noted 
that the Veteran was "doing well and was able to secure gainful 
occupation as a sheriff for 11+ years after her departure from 
the military" until she sustained multiple traumatic fractures 
to her face which ultimately caused her to retire from the 
sheriff's office.  

At a July 2009 VA general medical examination, the Veteran 
reported chronic daily headaches, chronic diffused joint pain, 
and menopausal symptoms such as hot flashes, decreased sex drive, 
and the inability to tolerate intercourse due to the inability to 
use hormone replacement therapy secondary to a history of stroke 
and multiple TIAs.  Following a review of the claims file and 
physical examination, the examiner diagnosed the Veteran with 
status post TAH/BSO, cerebrovascular accident (CVA) with 
residuals, right sciatic/cutaneous nerve palsy, chronic 
headaches, and hyperlipidemia.  The examiner opined that based 
solely on the Veteran's service-connected disabilities of TAH/BSO 
and right sciatic/cutaneous nerve palsy, the Veteran's service-
connected disabilities should not prevent her from securing or 
following substantially gainful employment.  The examiner's 
rationale was that medical literature does not support that post 
TAH/BSO renders someone unable to obtain or sustain gainful 
employment.  Additionally, the examiner indicated that the 
Veteran's right sciatic/cutaneous nerve palsy does not prohibit 
her from ambulation or carrying on daily activities or prohibit 
her from gainful occupation.   

At a July 2009 VA psychiatric examination, the Veteran reported 
that she had been unemployed since 1996 when she was injured on 
the job.  The examiner noted that when working was discussed the 
Veteran reported that there were too many days when she is unable 
to get out of bed due to body aches that increase with rain and 
humidity.  The examiner noted the Veteran had a history of 
chronic low grade headaches, a stroke and TIAs, and a 
hysterectomy.  The examiner indicated that discussion of her 
hysterectomy immediately upset the Veteran.  The Veteran reported 
chronic menopausal symptoms because she is unable to take 
hormones due to her history of stroke and TIAs.  She stated that 
she was raped at age sixteen and had frequent recollections of 
the trauma.  She reported depression two days a week but stated 
that she is also happy some days and felt "on an even keel" 
with her medication.  Following a review of the claims file and a 
mental status examination, the examiner diagnosed the Veteran 
with recurrent major depression in partial remission (service-
related) and PTSD (nonservice-related).  The examiner noted that 
the Veteran's nonservice-connected generalized arthritis and 
headaches affected her mood and her rape at age sixteen was a 
major issue for the Veteran.  The examiner reported that the 
Veteran's stress levels and ability to cope varied.  The examiner 
noted that the Veteran struggled with having only one child and 
dealing with posttraumatic stress disorder stemming from the 
rape.  The examiner reported that the Veteran's inability to work 
was related to pain and not her depression although as noted, her 
pain decreased her mood.  The examiner concluded that while the 
Veteran was affected by her hormonal shifts (as a result of her 
hysterectomy) and was having difficulties dealing with her 
current life phase which affected her mood and her ability to 
deal with stress and she has depression related to childbirth 
issues (inability to have a child following a hysterectomy), she 
could work in most situations based on her mental health alone.  
He noted that her increase in pain several times a week would 
affect her ability to concentrate and handle stress; however, he 
opined that the Veteran's medical and not her mental conditions 
rendered her unemployable.  

At a March 2010 VA examination to assess her service-connected 
endometriosis, TAH/BSO, and right cutaneous nerve palsy, the 
Veteran reported decreased libido, marked dyspareunia, and marked 
symptoms of menopause.  She indicated that she has almost 
constant moderate lower abdominal pain.  She also reported 
numbness, dysestehesias, tingling, and pain on the right lower 
extremity from the lateral aspect of the hip to the knee.  
Following a review of the claims file and a physical examination, 
the examiner opined that the Veteran's endometriosis had no 
impact on her ability to engage in gainful employment.  

At a March 2010 VA psychiatric examination, following a mental 
status examination, the examiner diagnosed the Veteran with PTSD 
from a childhood sexual assault and indicated that the symptoms 
between PTSD and depression overlapped and included poor sleep, 
depressed mood, irritability, poor concentration and feelings of 
detachment.  The examiner concluded that there was not total 
occupational impairment due to signs and symptoms of a mental 
disorder.  

VA outpatient treatment reports dated through March 2010 
variously reflect reports of suicidal thoughts and severe 
depression related to hormonal changes and regret over the 
Veteran's inability to have a second child secondary to her 
hysterectomy.  

A letter from J. Baron, M.D., dated in October 2010, reflects 
that the Veteran had longstanding problems from menopausal 
symptoms ranging from severe hot flashes to severe vaginal 
dryness, the inability to have sexual intercourse, and occasional 
depressive episodes.  He indicated that the Veteran had a history 
of stroke and was consequently not a candidate for estrogen 
replacement therapy.  He noted that the Veteran is both a 
longstanding and compliant patient with multiple issues related 
to her menopausal symptoms with limited treatment methods 
available secondary to a history of a stroke.  

Associated with the claims file are lay statements from the 
Veteran and members of her family, received in August 2006, 
December 2009, and April 2010.  The Veteran indicated that her 
depression "began well before my injury at the Sheriff's 
Office," and that her depression left her unable to work.  She 
reported numerous complications following her hysterectomy.  The 
Veteran's spouse indicated that the Veteran became extremely 
depressed following her hysterectomy and has had to live with all 
of the complications that followed her surgery.  He indicated 
that the Veteran spent a lot of time in bed and suffered from 
headaches, and the residuals of a stroke and TIAs.  The Veteran's 
son indicated that he never knew his mother to be healthy and 
that she cried a lot and did not get out of bed when he was 
younger.  He indicated that he later learned that she was sad 
because she could not have more children.  He reported that she 
suffered a stroke and had a lot of medical problems following the 
stroke.  Her father indicated that her problems began in the 
military.  

The Veteran submitted a statement in November 2010 and indicated 
that she disagreed with the findings of the March 2010 VA 
examiner.  She stated that she was unable to get dressed and out 
of bed due to massive depression on most days.  She noted that 
she was found to be 100 percent disabled by the SSA.  The Veteran 
reported that she had a stroke following her hysterectomy and can 
no longer have children or have relations with her husband.  She 
indicated that these events all occurred before she incurred her 
on-the-job injury in March 1994.  The Veteran stated that her 
cutaneous nerve paralysis kept her from becoming a road deputy 
following her Air Force service because she was unable to perform 
the physical aspects of the job.  She reported that her inability 
to work in law enforcement also impacted her mental functioning.  
She noted that her gynecologist saw how devastating her problems 
were and that her depression related to her inability to have 
relations with her husband that was at times beyond description.  
The Veteran concluded that her VA outpatient treatment reports 
indicated that she had been suicidal at times and that her faith 
is the only thing that prevents her from taking her life.  

During the relevant appeal period, service connection was in 
effect for anesthesia to pinprick involving the right bilateral 
femoral distribution of the right lateral femoral cutaneous 
nerve, rated as 10 percent disabling; endometriosis, status post 
total abdominal hysterectomy and bilateral salpingo-oophorectomy, 
rated as 50 percent disabling; and recurrent major depression, 
rated as 10 percent disabling prior to March 17, 2009, and as 50 
percent disabling since March 17, 2009.  Prior to March 17, 2009, 
the Veteran had a combined 60 percent rating; since 
March 17, 2009, the Veteran had a combined 80 percent rating.  

For the time period prior to March 17, 2009, since the Veteran's 
disabilities are of common etiology, they may be considered as 
one disability for the purposes of meeting the threshold 
requirements of a singly disability rated as 60 percent disabling 
under 38 C.F.R. § 4.16(a) (2010).  However, the probative 
documentation of record does not support entitlement to TDIU for 
this period.

In this case, none of the examiners have concluded that the 
Veteran's service-connected disabilities render the Veteran 
unemployable.   In fact, multiple VA examiners indicated that the 
Veteran's service-connected major depressive disorder did not 
result in total occupational impairment.  Additionally, multiple 
VA examiners opined that the Veteran's service-connected right 
lateral femoral cutaneous nerve  palsy and endometriosis, status 
post total abdominal hysterectomy and bilateral salpingo-
oophorectomy, did not prevent the Veteran from securing or 
following substantially gainful employment and included 
rationales for their opinions.  

For the period since March 17, 2009, the Veteran continued to 
meet the percentage requirements for TDIU.  The evidence consists 
of several VA examinations.  Although the disability rating for 
the Veteran's service-connected recurrent major depression 
increased from 10 to 50 percent during the relevant appeal 
period, the evidence does not establish that the Veteran's 
service-connected disabilities render her unemployable.  With 
regard to major depression, the July 2009 VA psychiatric examiner 
indicated that the Veteran could work in most situations based on 
her mental health alone.  He noted that her increase in pain 
several times a week would affect her ability to concentrate and 
handle stress; however, he opined that the Veteran's medical and 
not her mental conditions rendered her unemployable.  The March 
2010 VA psychiatric examiner indicated that there was not 
complete occupational impairment.  With regard to endometriosis, 
status post hysterectomy and right cutaneous nerve palsy, the 
July 2009 VA general medical examiner opined that based on the 
Veteran's service-connected disabilities of TAH/BSO and right 
sciatic/cutaneous nerve palsy, the Veteran's service-connected 
disabilities should not prevent the Veteran from securing or 
following substantially gainful employment.  Finally, the March 
2010 VA general medical examiner indicated that the Veteran's 
endometriosis had no impact on her ability to engage in gainful 
employment.   Consequently, the preponderance of the evidence is 
against a finding that the Veteran is unable to secure and follow 
a substantially gainful occupation by reason of her service-
connected disabilities.  

The Board acknowledges the Veteran's contention that she is 
unemployable as a result of her service-connected disabilities.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which she had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to make medical conclusions.  Therefore, her statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to her through her senses, she does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
her lay assertions cannot establish that she is precluded, by 
reason of service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with her 
education and occupational experience

The Board does not wish to minimize the nature and extent of the 
Veteran's overall disability picture.  Prior to March 17, 2009, 
the Veteran had a combined evaluation of 60 percent and since 
March 17, 2009, the Veteran had a combined evaluation of 80 
percent which contemplates significant impairment in earning 
capacity.  38 C.F.R. § 4.1 (2010).  Notwithstanding the high 
degree of disability, the Veteran has not shown to have been 
unemployable solely by reason of her service-connected 
disabilities.  In essence, the preponderance of the evidence does 
not support the contention that her service-connected 
disabilities are of such severity so as to preclude her 
participation in any form of substantially gainful employment.   
Therefore, the claim must be denied.  38 C.F.R. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


